DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/17/21 has been entered.
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the flush tank and service equipment distinct from the flush tank as recited in claims 1 and 14 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the 

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1 – 14 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Support for a flush tank and a service equipment distinct 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 – 3, 6, 8, and 10 – 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over US Patent 8,418,277 (hereinafter Okubo) in view of US Patent Application Publication 2017/0030065 (hereinafter Bucher) and US Patent 2,979,731 (hereinafter Reetz) and US Patent Application Publication 2017/0275867 (hereinafter Hashimoto).
Regarding claims 1 and 8, Okubo shows an accessory assembly (10) for a toilet bowl (1), the accessory assembly comprising a frame (2a) adapted to be attached to an equipment seat (rear open portion) of a toilet bowl body (2), a service equipment (32) comprising an equipment housing (32) and at least one service device (24, 30, 8) carried by the equipment housing and adapted to provide an auxiliary function for use of the toilet bowl (the function being breaking 
Okubo shows the toilet bowl comprises a toilet bowl body made from a single piece of material and delimiting an inner receptacle but fails to show an equipment seat separate from the inner receptacle, instead showing an equipment area behind the toilet bowl with a detachable side cover. Attention is turned to Reetz which shows configuring a toilet bowl to comprise a toilet bowl body (9) made from a single piece of material and delimiting an inner receptacle and an equipment seat (10) separate from the inner receptacle, teaching that such a configuration provides for a simple, compact construction for effective flushing of a toilet (col. 1, ln. 30 – 36). It would have been obvious to one having ordinary skill in the art before the effective filing of the claimed invention to modify the toilet bowl body of Okubo to have a 
Okubo shows the connectors are screws and corresponding apertures for coupling the equipment housing and the frame and thus fails to show connectors for a quick coupling connection as set forth in the specification of the instant application. Attention is turned to Bucher which uses a “quick release” type lock mechanism for securing an equipment housing (121) to a frame (94) (fig. 4; par. 297). It would have been obvious to one having ordinary skill in the art before the effective filing of the claimed invention to use a quick release, spring-type fastener in lieu of traditional screws to allow a user to more easily install and secure the equipment housing and frame of Okubo together as evidenced by the teachings of Bucher mentioned above.

    PNG
    media_image1.png
    616
    734
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    335
    320
    media_image2.png
    Greyscale

Okubo shows the service equipment comprises a flush tank and thus fails to show it is distinct from the flush tank. Attention is turned to Hashimoto which shows a service equipment (9) distinct from a flush tank (2b) for supplying pressurized water to an auxiliary functional element (6), additionally teaching that the service equipment tank supplies heated water to the functional element (6) (par. 73). It would have been obvious to one having ordinary skill in the art before the effective filing of the claimed invention to configure a service equipment tank as distinct from a primary flush tank to allow a user to selectively heat water supplied directly to a bidet nozzle as evidenced by the teachings of Hashimoto which would enhance a user’s experience.
Regarding claim 2, Okubo shows the service equipment (32) further comprises at least one hydraulic connector (28) adapted to be connected to an external water supply network to form at least one hydraulic communication between the service equipment and the external water supply network (col. 5, ln. 40 – 42; col. 6, ln. 39 – 41).
Regarding claim 3, the frame further comprises a housing part (2b) extending from the flat part and adapted to enclose the lower part of the equipment housing (note annotated figs. above).
Regarding claim 6, the flat part of the frame comprises a central bridge extending between opposite sides of the flat part, the central bridge providing a rest for the upper part of the equipment housing (note annotated fig. below).

    PNG
    media_image3.png
    432
    624
    media_image3.png
    Greyscale

Regarding claim 10, Okubo shows the service equipment (8) is bidet equipment.
Regarding claim 11, Okubo shows the bidet equipment includes a water dispensing nozzle (8), and the service device includes a valve (28) hydraulically connected to the water dispensing nozzle and adapted to be connected to an external water supply network.
Regarding claim 12, the upper plate carries a seat (4) for a sanitary bowl hinged to the upper plate (fig. 1).
Regarding claim 13, the accessory assembly (10) is configured to be mounted on the toilet bowl body (2) independently of a seat (4) for a toilet bowl (12).
Regarding claim 14, Okubo shows a toilet bowl (1) comprising a toilet bowl body (20) delimiting an inner receptacle (12) and having an upper surface comprising a seat part (4) surrounding the inner receptacle, and a seat attaching part (generally at 8; see fig. 1) flush with the seat part, an equipment seat (bidet is seated in seat part generally at 8) being formed in the seat part, and an accessory assembly (10) comprising a frame (2a) adapted to be attached to an equipment seat (rear open portion) of a toilet bowl body (2), a service equipment (32) comprising an equipment housing (32) and at least one service device (24, 30, 8) carried by the equipment housing and adapted to provide an auxiliary function for use of the toilet bowl (the function being breaking a vacuum and providing water to a bidet), the equipment housing being adapted to be removably coupled to the frame (col. 9, ln. 54 – 56), and comprising an upper part (note annotated fig. below) and a lower part (note annotated fig. above) extending from the upper part, and an upper plate (note annotated fig. above), the upper plate being adapted to be removably coupled to the frame or to the upper part of the equipment housing to form an ensemble in which the frame and the upper plate enclose at least the upper part of the equipment housing (“flange portion” col. 9, ln. 55; note annotated fig. above), wherein the frame comprises a flat part (note annotated fig. above) adapted to be arranged around an edge of the equipment seat (note annotated fig. above), the flat part having at least one aperture adapted to be penetrated by the lower part of the equipment housing (note annotated fig. 
Okubo shows the toilet bowl comprises a toilet bowl body made from a single piece of material and delimiting an inner receptacle but fails to show an equipment seat separate from the inner receptacle, instead showing an equipment area behind the toilet bowl with a detachable side cover. Attention is turned to Reetz which shows configuring a toilet bowl to comprise a toilet bowl body (9) made from a single piece of material and delimiting an inner receptacle and an equipment seat (10) separate from the inner receptacle, teaching that such a configuration provides for a simple, compact construction for effective flushing of a toilet (col. 1, ln. 30 – 36). It would have been obvious to one having ordinary skill in the art before the effective filing of the claimed invention to modify the toilet bowl body of Okubo to have a single piece of material that forms both the inner toilet bowl receptacle and an equipment seat separate from the inner receptacle to provide a toilet having simpler construction and reduction of the number of parts as evidenced by the teachings of Reetz.
Okubo shows the connectors are screws and corresponding apertures for coupling the equipment housing and the frame and thus fails to show connectors for a quick coupling connection as set forth in the specification of the instant application. Attention is turned to Bucher which uses a “quick release” type lock mechanism for securing an equipment housing (121) to a frame (94) (fig. 4; par. 297). It would have been obvious to one having ordinary skill in the art before the effective filing of the claimed invention to use a quick release, spring-type 
Okubo shows the service equipment comprises a flush tank and thus fails to show it is distinct from the flush tank. Attention is turned to Hashimoto which shows a service equipment (9) distinct from a flush tank (2b) for supplying pressurized water to an auxiliary functional element (6), additionally teaching that the service equipment tank supplies heated water to the functional element (6) (par. 73). It would have been obvious to one having ordinary skill in the art before the effective filing of the claimed invention to configure a service equipment tank as distinct from a primary flush tank to allow a user to selectively heat water supplied directly to a bidet nozzle as evidenced by the teachings of Hashimoto which would enhance a user’s experience.
Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Okubo, Reetz, Hashimoto and Bucher as applied to claim 1 above, and further in view of US Patent Application Publication 2011/0197347 (hereinafter Butter-Jentsch).
Regarding claim 7, the combination of Okubo, Reetz, Hashimoto and Bucher shows all in the instant invention as claimed as set forth above but fails to show the equipment housing and frame comprise respective guides; i.e. a rib and aperture, for guiding insertion of the service equipment into the frame. Attention is turned to Butter-Jentsch which shows using guides in the form of a rib (15) and aperture (9) for coupling equipment housing (10) to a frame (2). It would have been obvious to one having ordinary skill in the art before the effective filing of the claimed invention to include guides on the equipment housing and frame to assist in properly .
Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Okubo, Reetz, Hashimoto and Bucher as applied to claim 1 above, and further in view of US Patent 6,675,399 (hereinafter Tomita).
Regarding claim 9, the combination of Okubo, Reetz, Hashimoto and Bucher shows all in the instant invention as claimed as set forth above but fails to show controls as described in the specification as being arranged on the upper plate, the controls being adapted to be operated by a user for controlling the service equipment. Attention is turned to Tomita which shows a control device (29) arranged on an upper plate (27a) operable by a user for controlling service equipment (23, 24). It would have been obvious to one having ordinary skill in the art before the effective filing of the claimed invention to include controls on the upper plate being adapted to be operated by a user for controlling the service equipment to allow a user easy access to manually control the service equipment as is well-known in the art and evidenced by the teachings of Tomita mentioned above.
 Allowable Subject Matter
Claim 4 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. Claim 5 is similarly objected to since it depends from claim 4.
Response to Arguments
Applicant’s arguments with respect to the pending claim(s) have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JANIE M LOEPPKE whose telephone number is (571)270-5208. The examiner can normally be reached M-F 9AM-5PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Angwin can be reached on (571) 270-3735. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic 





/JANIE M LOEPPKE/Primary Examiner, Art Unit 3754